                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 BRITISH TELECOMMUNICATIONS PLC,                   )
                                                   )
                        Plaintiff,                 )
                                                   )
                v.                                 )
                                                   )       C.A. No. 18-366-WCB
 IAC/INTERACTIVECORP,                              )
 MATCH GROUP, INC.,                                )
 MATCH GROUP, LLC, and                             )
 VIMEO, INC.,                                      )
                                                   )
                        Defendants.                )


                           MEMORANDUM OPINION AND ORDER

       Before the Court is Defendants IAC/InterActiveCorp and Vimeo, Inc.’s Motion to Sever

Counts I, III, and V, Dkt. No. 82. In the motion, defendant Vimeo, Inc., argues that the claims against

co-defendants Match Group, Inc., and Match Group, LLC, (Counts II, IV, and VI) should be severed

from the claims against Vimeo (Counts I, III, and V). The joinder of all six claims, Vimeo argues,

violates 35 U.S.C. § 299, because the claims against it do not all “aris[e] out of the same transaction,

occurrence, or series of transactions or occurrences,” and because “questions of fact common to all

defendants or counterclaim defendants” will not arise in this action. 35 U.S.C. § 299(a). Defendant

IAC/InterActiveCorp (“IAC”) likewise argues that the claims against it under Counts I, III, and V

should be severed from the claims against it under Counts II, IV, and VI, because retaining all the

claims against it in a single action “would lead to inefficiency and possibly inconsistent judgments.”

Dkt. No. 82, at 1. Plaintiff British Telecommunications PLC (“British Telecom”) has filed a short

response opposing the motion.

                                                   1
       1. It is undisputed that the claims against the two Match Group defendants, on the one hand,

and against Vimeo, on the other, are based on entirely distinct transactions and occurrences. The

claims against the Match Group defendants are based on different patents and different accused

conduct from the claims against Vimeo.

       As such, the Court concludes that Vimeo is entitled to a severance. Counts II, IV, and VI

have nothing whatsoever to do with Vimeo. The only connection between Vimeo and the claims in

Counts II, IV, and VI is that Vimeo’s parent corporation, IAC, is also the parent corporation of the

Match Group defendants and, in that capacity, IAC is charged with liability for infringement in all

six claims. That is not enough to justify the joinder of the claims against Vimeo with the claims

against the Match Group defendants, particularly under the standard for joinder that Congress has

adopted in section 299 of the Patent Act. 1

       The Federal Circuit’s decision in In re EMC Corp., 677 F.3d 1351 (Fed. Cir. 2012), makes

this clear. That case was a stronger candidate for joinder than this one, because the defendants who

sought a severance were all charged with infringement of the same patents, while here the patents

asserted against Vimeo and the Match Group defendants are entirely different. Nonetheless, the

Federal Circuit in EMC Corp. held that joinder of the defendants was not permissible. The court

explained that “joinder is not appropriate where different products or processes are involved. Joinder

of independent defendants is only appropriate where the accused products or processes are the same



       1
           Section 299 largely tracks the standard for permissive joinder of defendants in Rule 20(b)
of the Federal Rules of Civil Procedure, but the statute is slightly narrower than the rule, in that Rule
20(b) provides for joinder if, inter alia, “any question of law or fact common to all plaintiffs will
arise in the action,” while section 299 provides that joinder of accused infringers is permissible if,
inter alia, “questions of fact common to all defendants or counterclaim defendants will arise in the
action.”
                                                   2
in respects relevant to the patent.” 677 F.3d at 1359. In order to justify joinder, the court noted,

there must be “substantial evidentiary overlap in the facts giving rise to the cause of action against

each defendant. In other words, the defendants’ allegedly infringing acts, which give rise to the

individual claims of infringement, must share an aggregate of operative facts.” Id. at 1358 (emphasis

in original). That is plainly not true in this case as to the respective claims against Vimeo and the

Match Group defendants.

       Although British Telecom opposes the severance, it says nothing in its response to justify the

joinder of Vimeo and the Match Group defendants. Instead, British Telecom’s focus is entirely on

the justification of joining IAC with Vimeo and IAC with the Match Group defendants, respectively.

There is no doubt that IAC can be joined with Vimeo and that IAC can be joined with the Match

Group defendants in two separate actions, and the defendants do not argue to the contrary. That is

because IAC is alleged to be jointly liable with Vimeo, in Counts I, III, and V, and with the Match

Group defendants, in Counts II, IV, and VI. See id. at 1356 (citing Temple v. Synthes Corp., 498

U.S. 5, 7 (1990)). In that regard, British Telecom’s opposition is unresponsive to the point of the

motion, which is to seek a severance of the claims against Vimeo (and IAC) from the claims against

the Match Group defendants (and IAC).

       On the merits of the question whether it was proper to join all the defendants in a single

action, British Telecom argues that it “has alleged that Vimeo and the Match Defendants have each

coordinated their respective infringing conduct together with and under the active control of IAC,”

Dkt. No. 92, at 3, and that “with respect to each of the respective Counts, the Match Defendants and

Vimeo each ‘share an aggregate of operative facts,’ which includes ‘overlapping facts that give rise

to each cause of action, and not just distinct, albeit coincidentally identical facts’ with IAC,” id. at 4

                                                    3
(quoting In re EMC Corp., 677 F.3d at 1359). Again, however, those arguments go to the relationship

between Vimeo and IAC, on the one hand, and the Match Group defendants and IAC, on the other.

British Telecom points to nothing that directly connects the claims against Vimeo with the claims

against the Match Group defendants.

       In fact, British Telecom has elsewhere acknowledged that the claims in the First Amended

Complaint do not overlap factually. In a brief filed in connection with Plaintiff’s Motion for Entry

of Final and Appealable Judgment as to Count II, Dkt. No. 71, British Telecom stated that Counts

IV and V have “no factual overlap whatsoever with Count II,” Dkt. No. 72, at 3; see also id. at 4, 6–

7, 9. British Telecom also acknowledged in that brief that its assertions with respect to each of the

patents in this litigation are “directed to different features of products/services offered by the

Defendants, id. at 7, and that British Telecom “could have filed each of the Counts for infringement

as separate actions; the only commonality among the Counts is that they are all asserted against

overlapping groups of Defendants,” id.

       Focusing on the fact that IAC is a defendant in all of the claims raised in the First Amended

Complaint, British Telecom argues that it would be inefficient if it were required “to take discovery

from and try its claims against IAC in two separate actions.” Dkt. No. 92, at 2. But that is a

consequence of the fact that British Telecom has chosen to bring two entirely separate sets of claims

against two groups of defendants, only one of which is common to both sets of claims. That choice

cannot be allowed to override the restrictions on joinder set forth in 35 U.S.C. § 299, which requires

that all of the claims against all of the joined defendants arise out of the same transaction or

occurrence or series of transactions or occurrences, and that questions of fact common to all of the




                                                  4
defendants will arise in the action. British Telecom has not shown that those conditions are satisfied

in this case.

        2. Because the Court concludes that Vimeo is entitled to a severance from the claims against

the Match Group defendants, the remaining question is what to do about the status of IAC in the two

cases. Three possibilities present themselves. First, the Court could grant a severance on the

following terms: the portion of the case involving claims II, IV, and VI would proceed as to the

Match Group defendants and IAC, and the portion of the case involving claims I, III, and V would

proceed against Vimeo and IAC. Second, the Court could sever the case into three parts: one

involving only the claims against Vimeo; the second involving the claims against the Match Group

defendants; and the third involving all claims against IAC. Third, the Court could sever the case for

purposes of trial, but allow the case to proceed as a consolidated matter for all pretrial purposes. That

approach would entail conducting one trial on the remaining claim against IAC and Vimeo (Count

V and the associated counterclaims), and a separate trial on the remaining claim against IAC and the

Match Group defendants (Count IV and the associated counterclaims). 2

        The first possibility has the disadvantage of upsetting the ongoing schedule for discovery and

pretrial proceedings, including claim construction proceedings. The second would entail three

separate trials, and likely require a great deal of duplication in the proof. The third has the advantage




        2
          Consolidation of proceedings in separate cases for pretrial purposes is common, and is not
contrary to 35 U.S.C. § 299, as that statute applies only to joinder for purposes of trial. See In re
Bear Creek Techs., Inc., (’722) Patent Litig., 858 F. Supp. 2d 1375, 1378 (J.P.M.L. 2012); Norman
IP Holdings, LLC v. Lexmark Int’l, Inc., No. 6:12-cv-508, 2012 WL 3307942, at *4 (E.D. Tex. Aug.
10, 2012) (section 299 “does not affect a district court’s ability to consolidate related patent cases for
pretrial matters”); C.R. Bard, Inc. v. Med. Components, Inc., No. 2:12-cv-32, 2012 WL 3060105, at
*1 (D. Utah July 25, 2012) (same); see generally EMC Corp., 677 F.3d at 1356.
                                                    5
of preserving the ongoing pretrial schedule, while ensuring that the Vimeo and Match Group portions

of the case will be separately tried. In the Court’s judgment, the third option is the one that is the

most practical and best balances the competing interests addressed by the parties in the motion and

opposition. It also appears to the Court that proceeding in that fashion will result in no unfair

prejudice to either side.

        Rule 21 of the Federal Rules of Civil Procedure provides that a district court “may at any

time, on just terms, add or drop a party,” or “sever any claims against a party.” In addition, Rule

42(b) provides that a court “may order a separate trial” of separate issues or claims “[f]or

convenience, to avoid prejudice, or to expedite and economize.” Together, those rules give district

courts broad discretion to grant a severance, including a severance for purposes of trial. See EMC

Corp., 677 F.3d at 1355 (“Rule 21, which authorizes a district court to ‘sever any claim against a

party,’ provides a district court broad discretion.”); Acevedo-Garcia v. Monroig, 351 F.3d 547, 558

(1st Cir. 2003) (“The decision to separate parties or claims is a case management determination

peculiarly within the discretion of the trial court, and courts of appeals accord broad latitude to district

courts in this area.”) (quotations and citations omitted); 7 Charles Alan Wright, Arthur R. Miller, &

Mary Kay Kane, Federal Practice & Procedure § 1689, at 515–16 (2001) (“Questions of severance

are addressed to the broad discretion of the district court.”).

        Moreover, even if a district court does not grant a severance under Rule 21, the court has

discretion under Rule 42(b) of the Federal Rules of Civil Procedure to order a separate trial of one

or more separate issues or claims. See Apotex, Inc. v. Thompson, 347 F.3d 1335, 1343 (Fed. Cir.

2003); 9A Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure §2387, at 91 (3d




                                                     6
ed. 2008) (Rule 42(b) gives the district court “virtually unlimited freedom to try the issues in

whatever way convenience requires.”).

       Based on the Court’s assessment of the arguments set forth in the present motion and

opposition, the proceedings in this case to date, factors of judicial economy, and the effect of the

Court’s actions on the parties, the Court will grant the motion for a severance for purposes of trial,

but will treat the cases as consolidated for purposes of pretrial proceedings. For trial, the case against

Vimeo and IAC will proceed on Counts I, III, and V and the related counterclaims, and the case

against the Match Group defendants and IAC will proceed separately on Counts II, IV, and VI and

the related counterclaims. Of course, because Counts I, II, III, and VI have been dismissed, the two

trials as of now will be conducted only on Counts IV and V, respectively, and counterclaims

associated with each of those claims.

       IT IS SO ORDERED.

       SIGNED this 22d day of April, 2019.




                                               _____________________________
                                               WILLIAM C. BRYSON
                                               UNITED STATES CIRCUIT JUDGE




                                                    7
